DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-27 and 30-34 are rejected under 35 U.S.C. 102(a)(2) as being Maus et al. (US 7,709,076).
Regarding claims 18-27 and 30-34, Maus et al. discloses that a honeycomb body for an exhaust-gas aftertreatment unit (Figs. 1-3 and 7), comprising:  a plurality of layers (1, 10) stacked one on top of the other, wherein flow channels that run along an axial extent of the honeycomb body and can be flowed through in an axial direction are formed between the plurality of layers (1, 10), wherein first structured layers (1) of the plurality of layers have their structure formed by successive undulation peaks (4) and undulation troughs (5), wherein protuberances (2) are formed out of mutually adjacently arranged undulation troughs of a first structured layer in a direction of the undulation peaks belonging to a respective layer (Fig. 2), wherein, mutually adjacently arranged protuberances of a first structured layer form a channel-like structure running in a circumferential direction of the honeycomb body (Fig. 7) in the first structured layer, into which channel-like structure a second structured layer (10) is placed such that the second structured layer (10) is fixed relative to the first structured layer (1) in the axial direction;  wherein the protuberances (2) have an extent delimited in the axial direction of the honeycomb body; wherein a second layer (10) is arranged between two mutually adjacently arranged first structured layers (1), wherein the second layer has an undulating structure formed by mutually adjacently arranged undulation peaks and undulation troughs (Figs. 2 and 3), wherein an undulation length (Fig. 3) of the second layer  (10) is shorter than an undulation length of the first structured layer (1); wherein the undulation length of the undulating second layer is so short that mutually directly adjacently arranged undulation peaks or mutually directly adjacently arranged undulation troughs are in contact with one another (Figs. 2 and 3); , wherein a multiplicity of second layers (10) is arranged between two mutually adjacently arranged first structured layers (1), wherein the multiplicity second layers are formed by one of smooth layers or by second structured layers (Figs. 2 and 3); wherein the channel-like structure is delimited in the axial direction of the honeycomb body by non-protruding regions of the undulation troughs (Figs. 2 and 3); wherein an extent of the second layer (10), placed into the channel-like structure, in the axial direction of the honeycomb body is equal to or shorter than the extent of the protuberances in the axial direction of honeycomb body (Figs. 2 and 3); wherein two mutually adjacently arranged first structured layers (1) each have protuberances (2) at the undulation troughs facing one another, wherein the protuberances of the two first structured layers point away from one another toward respective undulation peaks (Figs. 2, 3, and 7); wherein the channel-like structure at a first structured layer (1) is formed by the protuberances (2) aligned with one another in the circumferential direction (Figs. 2 and 3);  wherein the first structured layers (1) have multiple protuberances (2) spaced apart from one another in the axial direction of the honeycomb body, wherein multiple channel-like structures running parallel to one another in the circumferential direction of the honeycomb body are formed by the protuberances arranged spaced apart from one another (Figs. 2, 3, and 7); wherein a first structured layer (1) has, in alternating fashion in the axial direction of the honeycomb body, undulation troughs (5) protruding in the direction of the undulation peaks and undulation peaks protruding in the direction of the undulation troughs (Figs. 2 and 3); wherein the first structured layer (1), due to the arrangement of the protuberances (2), has channel-like structures in alternating fashion on the top side and on the bottom side, the channel-like structures being formed by the protuberances, wherein the channel-like structures are arranged spaced apart from one another in the axial direction of the honeycomb body; (Figs. 2, 3, and 7);  wherein at least one first structured layer (1) has both undulation troughs (5) protruding in the direction of the undulation peaks and undulation peaks protruding in the direction of the undulation troughs, wherein the protuberances (2) of the undulation peaks (4), which form a channel-like structure on one side, and the protuberances of the undulation troughs, which form a channel-like structure on the opposite side, are arranged so as not to be offset with respect to one another in the axial direction of the honeycomb body (Figs. 1-3); wherein a multiplicity of channel-like structures is formed so as to be parallel and adjacent to one another, wherein at least one smooth layer (10) is placed in each of the channel-like structures, wherein smooth layers that have been placed in are connected to one another by connecting elements (Figs. 2 and 3); and  wherein the connecting elements (11) project over partial regions of a first structured layer (1) which forms the channel-like structures, wherein the first structured layer (10) is of smooth form in a region of the connecting elements (11) , such that a relative movement between the connecting elements and the first structured layer in the circumferential direction of the honeycomb body is possible (Figs. 2 and 3). 

Note, instant claims structurally read on the apparatus of Maus et al. 




Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774